DETAILED ACTION
Election/Restrictions
1.	This application contains claims directed to the following patentably distinct species:

Species I:	paragraph [0006] of specification; an image10 sensing device may include a semiconductor substrate configured to generate charge carriers in response to light incident, a plurality of control regions supported by the semiconductor substrate and configured to cause majority carrier currents in the semiconductor substrate to control movement of minority carriers, and a plurality of15 detection regions formed adjacent to the control regions and configured to capture the minority carriers moving in the semiconductor substrate. 
Each of the control regions may include an upper portion, a lower portion, and a middle portion disposed between the upper portion and the lower portion. The middle portion may have a smaller horizontal20 cross-sectional profile than each of the upper portion and the lower 
portion. 

Species II:	paragraph [0007]; an image sensing device may include a semiconductor, a pixel array supported by the semiconductor substrate and structured to include a2 148206713.1U.S. Patent ApplicationAttorney Docket Number: 088453-8297.US00plurality of unit pixels consecutively arranged in rows and columns, the unit pixels structured to generate carriers by a photoelectric conversion of incident light and to detect minority carriers in the generated carriers. The unit pixels may include a first control region and a second5 control region configured to generate currents of majority carriers in a direction in the semiconductor substrate to cause the minority carriers to move in a direction opposite to the majority carrier currents in the semiconductor substrate, and a first detection region and a second detection region configured to capture the minority carriers that move10 in the semiconductor substrate by the majority carrier currents.  Each of the first control region and the second control region includes an upper portion and a lower portion with a substantially same horizontal cross-sectional profile, and a middle region disposed between the upper portion and the lower portion with a horizontal cross-sectional profile15 that is different in size from that of each of the upper portion and the lower portion. 

Species III:	paragraph [0008]; an image sensing device may include a semiconductor substrate including a first surface and a second surface facing the first surface, and20 configured to generate minority carriers in response to light incident upon the first surface, a plurality of control regions disposed over the second surface, and configured to control movement of the minority carriers by generating majority carrier currents in the semiconductor substrate, and a plurality of detection regions located adjacent to the3 148206713.1U.S. Patent ApplicationAttorney Docket Number: 088453-8297.US00control regions, and configured to capture the minority carriers moving by the majority carrier currents. Each of the control regions may include an upper portion, a lower portion, and a middle portion disposed between the upper portion and the lower portion. The middle portion5 may have a smaller horizontal cross-sectional view than each of the upper portion and the lower portion. 

Species IV:	paragraph [0009]; an image sensing device may include a pixel array including a plurality of unit pixels consecutively arranged not only in a first direction but also10 in a second direction perpendicular to the first direction, such that the unit pixels generate and detect minority carriers by performing photoelectric conversion of light incident upon a semiconductor substrate. The unit pixels may include a first control region and a second control region configured to control movement of the minority15 carriers by generating majority carrier currents in the semiconductor substrate, and a first detection region and a second detection region configured to capture the minority carriers that move in the semiconductor substrate by the majority carrier currents. In each of the first control region and the second control region, an upper portion20 and a lower portion have a substantially same horizontal cross-sectional 
view, and a middle region disposed between the upper portion and the lower portion has a horizontal cross-sectional view that is different in size from that of each of the upper portion and the lower portion. 

2.	The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species as described above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search, for example, searching different classes/subclasses or electronic resources, or employing different search queries. 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C.101 and/or 35 U.S.C. 112, first paragraph.
More specifically, each of the species as identified above require different search strategies and search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
3.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Eugene Lee
May 18, 2022
/EUGENE LEE/
Primary Examiner, Art Unit 2815